Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 4/6/22.  Claim(s) 10 and 13 are cancelled.  Claim(s) 1-9, 11, 12, and 14-21 are pending.  
Applicant's arguments and showing of unexpected results with respect to the 103 rejection of the last Office action have been fully considered and found persuasive.  Therefore, the rejection of the last Office action is hereby withdrawn.
The terminal disclaimers filed on 1/14/22 and 4/6/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,869,849, 11,185,521, 17/111,146 have been reviewed and accepted.  The terminal disclaimers have been recorded.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: while the generally class of compounds was previously known in the art, the differences of the instantly claimed compounds shown to have favorable and surprising impact on the activity (see, for example, the instant specification).
The instant disclosure and the declaration of Dr. Boulos Zacharie in application 15/945,408 show that the instantly claimed compounds provide significantly superior inhibition of several targets of interest and at lower maximal concentrations.  For example, even subtle differences in the alkyl chains (e.g. a chain that is one carbon shorter or cyclopropyl instead of linear) significantly reduces the max inhibition versus the instantly claimed compounds (Table reproduced below for convenience).  The particularities of the instant solubility and efficacy matrices would not have been obvious or predictable, and the instant inventors discovered said properties via experimentation, thus making the instant compounds free from the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Conclusion
Claim(s) 10 and 13 are cancelled.  Claim(s) 1-9, 11, 12, and 14-21 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A DECK/
Examiner, Art Unit 1627

/Kortney L. Klinkel/Supervisory Patent Examiner, Art Unit 1627